Citation Nr: 0932545	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  02-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service 
connection for the residuals of dental trauma.

2.	Entitlement to an initial 
compensable rating for a left arm scar as a residual of a 
shell fragment wound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 
1970, June 1977 to November 1978, and March 1980 to June 
1996. He had additional service in the National Guard.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which in part, denied service connection 
for a dental injury. This rating decision also granted 
service connection for multiple scars including on the left 
wrist and arm, as residuals of shell fragment wounds, 
injuries and surgeries. The Veteran appealed from the initial 
noncompensable evaluation assigned for these scars. See 
Fenderson v. West,         12 Vet. App. 119, 125-26 (1999) 
(when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based 
on changes in the degree of severity of it since the 
effective date of service connection).            

The Board previously remanded this case in February 2004. A 
Board decision of April 2007 denied several additional claims 
then pending on appeal, but granted an increased initial 
rating for a chin scar of 10 percent prior to August 30, 
2002, and  30 percent since then. The Board again remanded to 
the RO (via the Appeals Management Center (AMC)) the claims 
that are the subject of the present decision. 

By a May 2009 rating decision, the RO/AMC granted service 
connection for dental injury, loss of tooth no. 25, with an 
initial noncompensable rating effective from September 27, 
1999. The Veteran has clarified that he is requesting service 
connection for an additional dental disability beyond that 
indicated in the preceding rating decision, and therefore 
this claim remains on appeal. 


FINDINGS OF FACT

1.	The Veteran has significant bone loss to the anterior 
segment of the mandible between teeth nos. 23 and 26 due to a 
traumatic injury while in service.
2.	The Veteran's left arm and wrist scars as a residual of 
shell fragment wounds    do not meet the minimum requirements 
for a compensable evaluation based upon surface area of the 
scars, or characteristics such as instability and 
painfulness, or limitation of function.

3.	Since November 17, 2008, the Veteran has had limitation 
of left forearm flexion to no more than 100 degrees, when 
considering the impact of additional lost range of motion due 
to pain, as a residual of shell fragment wounds. 

4.	Since November 25, 2008, the Veteran has mild median and 
ulnar neuropathies attributable to his left arm shell 
fragment wounds. 


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant of service connection for bone loss from 
the mandible as a residual of dental trauma are met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2008).

2.	An initial compensable rating for a left arm scar as a 
residual of a shell fragment wound is denied. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.118, Diagnostic Codes 7801-7805 (prior to and since August 
30, 2002).

3.	A separate 10 percent rating for limitation of motion of 
the left forearm as a residual of a shell fragment wound, 
effective November 17, 2008, is granted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5206 (2008).



4.	A separate 10 percent rating for impairment of the left 
medial nerve as a residual of a shell fragment wound, 
effective November 25, 2008, is granted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, 
Diagnostic Code 8515 (2008).

5.	A separate 10 percent rating for impairment of the left 
ulnar nerve as a residual of a shell fragment wound, 
effective November 25, 2008, is granted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, 
Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).


The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board is granting the benefit sought on appeal of 
entitlement to service connection for loss of the mandible as 
a residual of dental trauma. Assuming, without deciding, that 
any error was committed as to implementation of the VCAA's 
duty to notify and assist provisions, this error was harmless 
in its application to adjudication of the claim, and need not 
be further discussed. See Bernard v. Brown, 4 Vet. App. 384 
(1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The Veteran is also appealing the initial rating assigned 
following the RO's rating decision that granted entitlement 
to service connection for scars at several locations 
including the left wrist and arm. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the Veteran of the requirements of the VCAA 
through previous notice correspondence as to his then-pending 
claim for service connection for scars as a residual of shell 
fragment wounds, and no further VCAA notice is required. In 
any event, the RO has provided several detailed notice 
letters, along with the September 2002 Statement of the Case 
(SOC) and later Supplemental SOCs (SSOCs) addressing the 
specific criteria to establish an increased rating for the 
service-connected disability under consideration. 


The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and private medical treatment. The 
Veteran has also undergone several VA examinations. See 38 
C.F.R. § 4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). The Veteran has provided 
several personal statements. He has not requested the 
opportunity to appear at a hearing at any point. There is no 
indication of any further evidence or information that has 
not already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service Connection for Residuals of Dental Trauma

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Access to outpatient dental services is available for those 
individuals having a dental condition to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 
17.161. Under that regulation, the Class II(a) categorization 
provides that those individuals having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. See 38 C.F.R. § 17.161(c). 

Service-connected compensation for loss of teeth or other 
qualifying dental disorder generally requires that there have 
manifested loss of substance of body of the maxilla or 
mandible, or of the soft tissue surrounding that region. See 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of 
the VA Rating Schedule pertaining to compensation for loss of 
teeth).

On a September 2004 VA Compensation and Pension examination 
for dental evaluation the Veteran stated that in April 1970 
he was hit by a rocket propelled grenade through the chin, 
lost middle tooth no. 25, and had the teeth on either side 
damaged. He had this condition fixed at a VA clinic in 1971. 
He stated that the top teeth were abraided because of the 
lower bridge over tooth no. 25. The examiner noted a severe 
Class II bite, and scar on the lower lip below the lip line. 
There           was no oral pathology. 

Another oral and dental examination was completed in November 
2005, for purpose of determining the nature, severity and 
etiology of the reported dental trauma. The claims file was 
reviewed, and it was noted that in-service dental trauma did 
occur, due to an injury the Veteran received from a rocket 
propelled grenade. This incident had caused tooth no. 25 to 
be taken out, and subsequently replaced with a bridge from 
nos. 24 to 26. An oral and facial exam demonstrated no 
pathology, but did show a very severe Class II bite, which 
was causing some braiding of the lingual aspect of the 
maxillary anterior teeth. There was a scar below the lip and 
above the chin, and also a scar to the nose. According to the 
examining dentist, the only residual identifying trauma that 
he could determine would be as the Veteran alleged, the 
injury in service, that he did lose tooth no. 25, and that 
this had been adequately replaced with a bridge from nos. 24 
to 26, which was still intact and functional.

On examination in October 2008, the Veteran described a 
history of difficulty in chewing that occurred frequently. 
There was no history of neoplasm, swelling, pain, difficulty 
in opening mouth, or difficulty talking. Physical examination 
revealed that there was no loss of bone of the maxilla, or 
malunion or nonunion of the maxilla. There was loss of bone 
of the mandible, as the Veteran had significant bone loss to 
the anterior segment of the mandible area of teeth nos. 23 
through 26 from traumatic injury sustained while in service. 
Otherwise, there was not malunion or nonunion of the 
mandible, limitation of motion at the temporormandibular 
articulation, loss of bone of the hard palate, or evidence of 
osteoradionecrosis or osteomyelitis. There was the lost tooth 
no. 25 due to trauma, although loss of masticatory surface 
could be restored by prosthesis. There was no speech 
difficulty. X-rays verified mandibular anterior bone loss 
from traumatic injury. 

The diagnosis was tooth loss no. 25 with accompanying loss of 
crestal bone mandibular ridge in the area of loss. There was 
a fixed bridge at teeth nos. 24 through 26. The occlusion was 
porcelain causing severe wear on opposing maxillary anterior 
teeth. This severe wear on the maxillary anterior teeth had 
elicited significant abnormal interdigitation upon 
mastication and sensitivity where wear had exposed the dentin 
surface of the tooth having worn through the enamel. 

There is sufficient basis upon these findings to establish 
service connection for a dental disability involving loss of 
a portion of the mandibular bone. The RO during pendency of 
this appeal in May 2009 already granted service connection 
for loss of tooth no. 25 due to in-service traumatic injury. 
The most recent clinical portrayal of the Veteran's dental 
condition through an October 2008 VA examination indicates 
clearly by x-ray evidence that there is significant bone loss 
to the anterior segment of the mandible between teeth nos. 23 
and 26, which is considered attributable to  in-service 
injury. Hence, there is medical evidence of a more 
generalized service-connected disability beyond just the loss 
of tooth no. 25. The Veteran's disorder of the mandible may 
not necessarily be found a compensable disability under the 
VA rating schedule. The minimum assignable evaluation of 30 
percent for mandibular bone loss requires evidence of loss of 
approximately one-half of the mandible, where not involving 
temporomandibular articulation. See 38 C.F.R. § 4.150, 
Diagnostic Code 9902. This notwithstanding, a causal 
connection between mandibular bone loss and the Veteran's 
service is demonstrated.  The question of  severity is one of 
rating, not of service connection.   Ferenc v. Nicholson, 20 
Vet. app. 58 (2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 

Moreover, as indicated, the grant of service connection for 
this manifestation would still have some tangible benefit to 
the Veteran as it would offer expanded eligibility for 
outpatient dental treatment for a condition directly related 
to mandibular bone loss. 

Based on the above therefore, the Board is granting service 
connection for mandibular bone loss at the anterior segment 
of the mandible between teeth nos. 23 and 26, as due to 
dental trauma during service. 

Increased Initial Rating for Residuals of Shell Fragment 
Wounds

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for a 
disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The January 2001 RO rating decision on appeal initially 
granted service connection for multiple scars of the nose, 
left wrist and arm, chest, chin, head, left knee, and left 
great toe, as residuals of shell fragment wounds, injuries, 
and surgeries, with an initial noncompensable rating 
assigned, effective September 27, 1999. The applicable rating 
criteria was 38 C.F.R. § 4.118, Diagnostic Code 7805, for 
evaluation of a scar based on limitation of function.

The scope of the present claim was originally limited to the 
service-connected scars that involved the left wrist and arm. 
However, the Board will also consider other identifiable 
service-connected manifestations of the shell fragment wounds 
to this area. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994)(Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided). 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of dermatological disorders. See 
67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118). 
The Veteran's dermatological disorder must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria may not be applied at any point prior to 
the effective date of the change. See 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided for a 10 percent rating for scars that were 
superficial, poorly nourished, with repeated ulcerations. 
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were superficial, tender, and painful on objective 
demonstration. Diagnostic Code 7805 provided that other scars 
(not falling within the criteria of Diagnostic Codes 7800 
through 7804) were to be rated on the basis of limitation of 
function of the part affected. 

Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation. According to 
the revised version of Diagnostic Code 7802, scars other than 
on the head, face, or neck, that are superficial and do not 
cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation. 
 
Under the revised version of Diagnostic Code 7803, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating. Diagnostic Code 7804 further 
provides that a scar that is superficial and painful on 
examination warrants the assignment of a 10 percent rating. 
Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of the affected 
part. 

The Veteran underwent a November 2005 VA examination for the 
evaluation of his service-connected scars. He had sustained 
wounds due to a rocket propelled grenade in 1970 that caused 
injuries to the left forearm, left wrist, chest, neck, teeth 
and chin. The Veteran did not report any infection following 
the injuries and later surgical procedures. The physical 
examination indicated that as to the left wrist in 
particular, on the radial aspect of the wrist was a 4.5 by 3-
mm scar which was hypopigmented as compared to the normal 
skin. There was no tenderness to palpation, or adherence to 
the underlying tissue and the scar was not unstable, 
elevated, depressed or with inflammation, edema or keloid 
formation. There was no limitation of motion or other 
limitation of functions by the scar. There was no area of 
induration or inflexibility. On the anterior wrist was a very 
faint irregularly shaped scar which was from shrapnel. The 
only complaint was that it itched. The scar measured 1 by 
0.5-cm and was hypopigmented as compared to normal skin. 
There was no pain, adherence to the tissue, elevation, 
depression, instability, inflammation, edema or keloid 
formation. The scar was superficial. On the left medial arm 
at the level of the elbow was a scar measuring 6 by 1-cm, 
which was hypopigmented as compared to normal areas of the 
skin. The scars from suturing/staples were hypopigmented and 
extended 0.5 to 1-cm from the primary scar. Within the 
primary scar was an area of slight tissue loss with 
depression. There was no inflammation, edema, keloid 
formation, or limitation of motion caused by that scar. None 
of these superficial scars, wherever located, were poorly 
nourished with repeated ulceration, were tender or painful, 
or caused limitation of function of any part of the body. The 
diagnosis was in relevant part, residual scars of the head, 
nose, chin, left wrist and left arm, due to injuries 
sustained in Vietnam. 

Upon re-examination in November 2008 by the same physician, 
the inquiry was limited to signs and symptoms that affected 
the left wrist and arm. There was a scar on the left upper 
extremity at the left anterolateral radial wrist, 2 to 3-mm 
by 4.5-cm, without tenderness on palpation, adherence to 
underlying tissue, limitation of motion or of function, 
underlying soft tissue damage, or skin ulceration or 
breakdown. The scar was hypopigmented. A second scar was 
located just distal to the medial aspect of the antecubital 
fossa and was 1-cm by 6-cm. There was no tenderness on 
palpation, adherence to underlying tissue, limitation of 
motion or of function, or skin ulceration or breakdown. There 
was some loss/depression of the underlying tissue. A third 
scar was on the mid anterior wrist, and was 1-mm by        1-
cm. There was no tenderness on palpation, adherence to 
underlying tissue, limitation of motion or of function, 
underlying soft tissue damage, or skin ulceration or 
breakdown. These scars did not have associated pain. There 
was no gross disfigurement. There were no limitations caused 
by the scars, adhesions or nerve impairment. 

In view of the foregoing medical examinations, an initial 
compensable rating for scars on the left wrist and arm as a 
residual of shell fragment wounds is not warranted. The 
relevant medical findings show that the three scars along the 
wrist and elbow areas are essentially asymptomatic. While 
there is some depression of the underlying tissue at the scar 
in proximity to the elbow, that alone does not correspond to 
a compensable rating under any provision of the rating 
schedule. The examination results meanwhile consistently show 
no ulceration or instability of the scars, tenderness on 
palpation, or signs of limitation upon movement or function. 
Each of the identified scars are superficial, and without 
adherence to underlying tissue. Consequently, there are no 
signs or symptoms that would correspond to a compensable 
rating based on symptomatology under any version of 
Diagnostic Codes 7803 through 7805. These scars of the left 
arm and wrist when considered alone or in conjunction also do 
not meet the surface area requirements to warrant a 
compensable rating under the revised Diagnostic Codes 7801 or 
7802. It follows that there is no evidentiary basis to assign 
an initial compensable rating based entirely on the 
manifestation of left upper extremity scars as service-
connected shell fragment wound residuals. 

The Board has still considered whether any additional 
separate ratings may be assigned for other compensable 
residuals of shell fragment wounds to the left upper 
extremity. See again 38 C.F.R. § 4.14 (under the rating 
schedule, separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses); Esteban v. Brown, supra. 

The record reflects that Veteran underwent in November 2008 a 
VA orthopedic examination. At that time, range of motion 
testing of several joint areas along the left upper extremity 
were completed. The left elbow on testing for flexion had 0 
to 140 degrees active motion, but with pain beginning at 92 
degrees and increasing at 140 degrees. There was also 
measurement of left elbow extension which was 0 to 140 
degrees active, with pain starting at -92 degrees (or in 
other words 48 degrees). There was no additional limitation 
on repetitive use in both instances. The diagnosis in 
pertinent part was residual shrapnel, upper forearm, left 
elbow region, with multiple small radiopaque/metallic foreign 
bodies in the soft tissue adjacent to the left elbow. The 
examiner further identified the muscles involved as the 
pronator teres, and flexor carpi radialis, which in this case 
had involved weak pronation of the forearm along with weak 
flexion of the elbow. According to the examiner, the only 
limitation of motion related to the injury to the left upper 
extremity was ulnar deviation in the left wrist due to pain. 

Upon review of the Veteran's orthopedic examination, and 
resolving reasonable doubt in his favor as to the severity of 
his service-connected left arm shell fragment wounds, a 
separate 10 percent rating is warranted for limitation of 
flexion of the left forearm due to service connected 
disability. The objective measurement of range of motion 
demonstrates that while the Veteran was capable of full range 
of left forearm flexion, he experienced pain starting at 92 
degrees. The presence of pain on motion is one form of 
functional loss which must be considered in rating any 
disability predicated upon limitation of motion. Deluca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.45, 
4.59. See also Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996). 
The assigned disability rating must account for additional 
lost range of motion due to functional loss. Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206,        a 10 percent rating 
corresponds to limitation of flexion of the forearm to no 
more than 100 degrees, whether involving a major or minor 
upper extremity. 

The November 2008 VA examiner further expressly stated that 
the only limitation of motion in the left upper extremity 
related to in-service injury was ulnar deviation of the 
wrist, however that statement did not exclude limitation of 
motion due to functional loss such as pain, of the type and 
extent contemplated above. Also in favor of considering 
limited forearm flexion as incidental to service-connected 
disability is the examiner's own observation of left arm 
muscle weakness that caused weak flexion of the elbow. Hence, 
there is a basis to conclude that limitation of motion is 
related to service-connected disability. Accordingly, the 
Board is granting a 10 percent rating for limitation of left 
forearm flexion, effective from the November 17, 2008 date of 
the VA examination that established the presence of this 
symptomatology. 

Additional consideration and review should be afforded to any 
objective neurological signs and symptoms attributable to 
service-connected shell fragment wound residuals. The 
aforementioned VA examination of the joints observed that on 
sensory exam the left upper extremity had diminished pinprick 
sensation along the forearm, with increased loss of sensation 
at the distal lateral arm. Light touch sensation was 
diminished in the same areas and to the same degree. There 
was decreased vibratory sense over the left elbow. An EMG 
study showed findings indicative of mild left median 
neuropathy, as well as bilateral carpal tunnel syndrome, more 
on the left side. 

On a VA neurological examination that month the Veteran 
reported having difficulty with his left arm with gripping 
and closing his hand, in addition to decreased sensation in 
the left arm. Objectively, there was 5/5 strength overall in 
the upper extremities. Left hand grip strength was 
approximately 4/5. Anterior interosseus and interosseus 
strength were both 4-/5. Wrist extensors bilaterally was 5/5. 
Proximal muscles in the upper extremity and lower extremities 
were 5/5. Reflexes were symmetric and 2/4 in the upper 
extremities and patellar and 0/4 in the ankles. The 
assessment was of median and ulnar neuropathies in the left 
upper extremity, which were estimated at mild to moderate 
severity. The Veteran was not having significant pain 
associated with his symptoms, however they did limit his 
strength and ability to feel. According to the examiner, the 
shrapnel injury was very likely to have caused these symptoms 
and this was further complicated by diabetes. 

These findings indicate diminished sensation and muscle 
strength in the left arm, with a diagnosis of median and 
ulnar nerve neuropathies, and the VA neurological examiner's 
conclusion that this was due primarily to the Veteran's 
injury during service. Given the objective symptoms and 
examiner's assessment of the severity of neuropathy, the 
Board will grant separate 10 percent ratings for mild 
neuropathies of the median and ulnar nerves, under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515 and 8516 respectively, as of 
the November 25, 2008 date of the VA neurological 
examination. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left wrist and arm scars or other residuals of 
shell fragment wounds to the left arm have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The current 
assigned disability ratings are intended to take into 
consideration the extent and degree of his occupational 
impairment by service-connected disability. See 38 C.F.R. § 
4.1. See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). The November 2008 VA orthopedic examiner has 
expressed the opinion that the Veteran was able to work and 
perform his activities of daily living notwithstanding his 
left arm and wrist disorder with some mild to moderate 
limitations noted. The Veteran's service-connected disorder 
also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
initial compensable rating for a left arm scar as a residual 
of a shell fragment wound, but granting separate 10 percent 
ratings for limitation of forearm flexion, and median and 
ulnar neuropathies. To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
unfavorable, and hence the benefit-of-the-doubt doctrine is 
not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bone loss from the mandible between 
teeth nos. 23 and 26, as a residual of dental trauma, is 
granted. 

An initial compensable rating for a left arm scar as a 
residual of a shell fragment wound is denied. 

A separate 10 percent rating for limitation of motion of the 
left forearm as a residual of a shell fragment wound, 
effective November 17, 2008, is granted, subject to the laws 
and regulations governing the payment of compensation 
benefits. 

A separate 10 percent rating for impairment of the left 
medial nerve as a residual of a shell fragment wound, 
effective November 25, 2008, is granted, subject to the laws 
and regulations governing the payment of compensation 
benefits.

A separate 10 percent rating for impairment of the left ulnar 
nerve as a residual of a shell fragment wound, effective 
November 25, 2008, is granted, subject to the laws and 
regulations governing the payment of compensation benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


